Citation Nr: 0608082	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of shrapnel injury, left 
calf, Muscle Group XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This matter comes to the Board of Veterans'Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2005, the veteran testified at a Video Conference hearing at 
the RO in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than mild or 
transient symptomatology.

2.  The residuals of shrapnel injury, left calf, Muscle Group 
XI, are productive of no more than moderate injury of Muscle 
Group XI.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2005). 

2.  A rating in excess of 10 percent for residuals of 
shrapnel injury, left calf, Muscle Group XI, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.56, 4.71a, 4.73, Diagnostic Code 5311 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the severity of his PTSD and 
residuals of shrapnel injury, left calf, Muscle Group XI, 
warrant higher disability ratings.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of disability ratings 
following the award of service connection, the severity of 
his service connected disorders is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD

In the April 2003 rating action on appeal, the RO granted 
service connection for PTSD and assigned a 10 percent 
schedular rating pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective from January 2, 2003.  

The next highest rating of 30 percent requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Global Assessment of Functioning (GAF) scores reflect the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American  
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score between 51 
and 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers); a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of the next higher rating.  
There is evidence that the veteran's PTSD is productive of 
depression and sleep disturbance; however, symptoms of 
anxiety, suspiciousness, panic attacks (weekly or less 
often), and mild memory loss (such as forgetting names, 
directions, recent events) which are required for the next 
higher rating of 30 percent are not shown by the evidence of 
record.  In this regard, it is noted that the veteran's 
complaints of impaired concentration, forgetfulness, and 
sleep disturbance provide some support for his claim.  
However, notwithstanding these complaints, the veteran has 
reported that his impaired sleep is due to a tingling 
sensation in his leg rather than PTSD symptoms and VA PTSD 
examination reports have consistently characterized his 
thought processes as goal directed and coherent.  The 
veteran's second marriage has lasted for twenty five years 
and he does not exhibit anxiety, suspiciousness, panic 
attacks, or mild memory loss due to his PTSD.  

At a March 2003 VA examination, the veteran was alert and 
fully oriented, well organized in his thought processes and 
cooperative and insightful.  He was also restless, fidgety, 
depressed, slow, and withdrawn.  He expressed some 
hopelessness but there was no evidence of suicidal or 
homicidal ideation or psychotic thinking.  He appeared to 
have good judgment, memory, and concentration.  The diagnoses 
included PTSD, chronic with depressive symptoms.  The 
examiner concluded that the veteran's PTSD has resulted in 
mild impairment of psychosocial functioning and no 
occupational impairment and assigned a GAF score of 70.  

A January 2004 report of PTSD examination revealed that the 
veteran was calm and cooperative; however, at times, he was 
tense with restricted affect.  The examiner concluded that 
the veteran's PTSD is chronic and mild and does not cause 
significant occupational interference or impairment.  The 
examiner noted that the veteran's GAF score was more affected 
by his dysthymic disorder than his PTSD.  The impression 
included mild chronic PTSD and moderate dysthymic disorder 
with some exacerbation, but the impairment remains mild.  A 
GAF score of 65 was assigned.  

Upon VA PTSD examination in June 2005, the veteran's symptoms 
were characterized as mild, resulting in mild impairment in 
social and occupational functioning.  The diagnostic 
impression included PTSD and dysthymic disorder and a GAF 
score of 65, due to PTSD was assigned.  The examiner 
commented that there are transient and expectable reactions 
to psychosocial and industrial stressors; however, the 
veteran's overall quality of life does not appear to be 
compromised.  He is able to participate in meaningful 
interpersonal relationships; although he reported current 
marital discord and interpersonal conflicts with employees.  

The complaints and symptoms reported by the veteran in 
connection with his VA examinations are corroborated by his 
VA outpatient mental health treatment records and hearing 
testimony.  Specifically, during a December 2003 RO hearing 
and the December 2005 Board hearing, the veteran testified 
that he experiences sleep disturbance and anger.  He 
attributed his sleep disturbance to tingling sensations in 
his leg rather than to PTSD symptoms.  

The veteran's GAF scores also support continuation of the 10 
percent rating.  The veteran's GAF scores have ranged from 65 
to 70; essentially indicative of mild symptoms.  

The Board acknowledges that the veteran has some difficulty 
in work efficiency, but the 10 percent evaluation currently 
assigned takes that into consideration.  The evidence shows 
that while the veteran has some difficulties with 
occupational and social functioning, he has continued to work 
and is in a long-term personal relationship.  Upon 
consideration of the foregoing, the Board finds that the 
veteran's overall disability picture most closely 
approximates the currently assigned 10 percent rating and the 
appeal is denied.  In addition, the Board finds no basis for 
assignment of separate ratings for separate periods during 
the appeal period, as it finds that the veteran's PTSD has 
remained essentially the same throughout this period of time.

Left Calf

Evidence relevant to the severity of the veteran's residuals 
of shrapnel injury, left calf, Muscle Group XI, includes his 
service medical records and reports of VA examinations.  A 
review of the service medical records reveals that in August 
1966, while in Vietnam, the veteran received shrapnel wounds 
to the left leg with resultant cellulitis and 
hospitalization.  

In the April 2003 rating action on appeal, the RO granted 
service connection for residuals of shrapnel injury, left 
calf and assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5311, effective from 
January 2, 2003.  Diagnostic Code 5311 addresses Muscle Group 
XI which includes the posterior and lateral crural muscles 
and the muscles of the calf (muscles responsible for 
propulsion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee).  Pursuant to this 
Diagnostic Code, a 10 percent rating is warranted if 
impairment of this muscle groups is moderate; a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it 
is severe.

Moderate disability of a muscle is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  A history consistent with a moderate 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use.  Objective findings include 
entrance and (if present) exit scars, small or linear 
indicative of short track of missile through muscle tissue, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to sound side.  38 C.F.R. § 4.56 
(d)(2).

A moderately severe disability of the muscles is a through 
and through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings would include entrance and 
(if present) exit scars indicating a track of a missile 
through one or more muscle groups.  Objective findings would 
also include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

Following a review of the record, the Board finds that the 
veteran's residuals of shrapnel injury, left calf, Muscle 
Group XI, are no more than moderate, as contemplated by a 10 
percent rating under Diagnostic Code 5311.  The evidence 
indicates that the veteran sustained multiple deep 
penetrating wounds in service.  He was hospitalized in 
service for treatment of the wounds.  The veteran has 
complained of the cardinal signs and symptoms of muscle 
disability, particularly weakness and lower threshold of 
fatigue.  Although December 2003 and June 2005 VA 
examinations found no objective evidence of weakness, the 
veteran's history and current findings most closely 
correspond to the moderate level of severity contemplated for 
a 10 percent rating under Diagnostic Code 5311.

The evidence does not show that the residuals of shrapnel 
injury, left calf, Muscle Group XI, which the veteran 
experiences meet the criteria for a higher, 20 percent rating 
for moderately severe muscle disability.  The objective 
findings do not include evidence of prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  
Additionally, the objective medical evidence does not 
indicate loss of deep fascia, muscle substance or muscle 
tone.  To the contrary, the March and December 2003 and June 
2005 VA examination reports specifically indicate no loss of 
deep fascia, muscle substance, or tone.  Moreover, the 
objective medical findings do not demonstrate positive 
impairment of strength and endurance in the affected muscle 
groups.  The most recent VA examination in June 2005 found 
muscle strength to be +5.  As such, the Board finds that a 20 
percent rating under Diagnostic Code 5311 is not warranted in 
this case.

38 C.F.R. §§ 4.40 and 4.45 are not applicable because 
Diagnostic Code 5311 does not contemplate limitation of 
motion based on a joint abnormality.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, the evaluation of muscle 
disabilities specifically contemplates loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56.  

The Board recognizes that the veteran has been noted to have 
three scars on his left calf.  The VA examination reports as 
well as his hearing testimony reflect that the veteran's 
scars, in and of themselves, do not bother him.  At the March 
2003 VA examination, there were several less than one 
centimeter round scars on the posterior aspect of the left 
calf.  These scars were slightly hypopigmented, non-
depressed, and not affixed to any underlying tissues.  There 
was no evidence of tissue loss beneath the scars and there 
were no associated chronic skin changes.  The December 2003 
and June 2005 VA examinations also noted the scars were 
nontender.  There are no findings of breakdown of the skin 
tissue and the scars are not painful, tender, or adherent.  
The scars have not been found to cause any functional 
impairment.  Thus, a separate, compensable rating under 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 is not 
warranted.  

The March 2003 VA examination include the examiner's 
observation that the veteran had nerve injury to the 
posterior calf and increased fatigability with extended 
activity of the left calf extensor muscles.  The Board notes, 
however, that a separate rating is not permissible for this 
neurological disability as muscle injury ratings are not to 
be combined with peripheral nerve paralysis rating for the 
same body part, unless the injuries affect completely 
different functions.  38 C.F.R. § 4.55(a).  As the nerve 
injury observed involves motion of the foot, which is 
contemplated under the muscle injury codes, there is no basis 
to provide a separate evaluation for nerve injury. 

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against an increased 
rating for residuals of shrapnel injury, left calf, Muscle 
Group XI.  In addition, the Board finds no basis for 
assignment of separate ratings for separate periods during 
the appeal period, as it finds that the veteran's shrapnel 
injury, left calf, Muscle Group XI, has remained essentially 
the same throughout this period of time.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disorders have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  As the preponderance of the evidence is 
against the claims for increase, the benefit of the doubt is 
not warranted.  

The Board finds that VA has satisfied all duties to notify 
and assist the appellant with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO 
sent correspondence to the appellant in January 2003 and June 
2005; a statement of the case in July 2004; and supplemental 
statements of the case in November 2004 and August 2005.  
These documents notified the appellant of the information and 
evidence necessary to substantiate the claims, that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of his opportunity to submit 
additional evidence to support her appeal, as he was told to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The appellant was provided notice of the type of information 
and evidence needed to substantiate his claims for increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
claimed increases.  Despite the inadequate notice provided on 
that element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a decision.  See Bernard 
v. Brown, 4 Vet. App.  384 (1993).  In that regard, as the 
Board has concluded that the preponderance of the evidence is 
against the claims for increase, any questions as to the 
appropriate effective date to be assigned are moot.  
Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO obtained service medical records and VA examinations 
in connection with the claims and the veteran testified at 
two personal hearings in connection with his claims.  VA has 
not had any failure to obtain evidence of which VA must 
notify the appellant.  38 C.F.R. § 3.159(e).  The Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for post-traumatic stress disorder (PTSD) is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of shrapnel injury, left calf, Muscle 
Group XI is denied.




______________________________________________
M.E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


